Citation Nr: 1640632	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right hand disorder. 


REPRESENTATION

Appellant represented by:	Aires Robinson, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before the undersigned in May 2016.  He testified that the 2012 and 2015 VA examinations did not consider that he has effectively lost the use of his right hand.  Given his testimony, the undersigned finds a new VA examination is warranted before the Board can decide this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Puget Sound VAMC from November 2010 (one year prior to the effective date of the service connection grant) to present.  VBMS contains incomplete records for this time period.  Therefore, please obtain the records for this period and upload them in a single electronic file in VBMS for accuracy and ease of review.

2.  Schedule the Veteran for a hand examination.  The examiner is advised VA has rated the hand disability under Diagnostic Code 5308, which pertains to Muscle Group VIII, extension of the wrist, fingers and thumb.  Accordingly, the examiner should opine:

a) Is the impairment of the Veteran's hand moderate, moderately severe, or severe?  Explain why the level of impairment was selected.  

b)  Is the hand disability of sufficient severity as to cause the "loss of use" of the right hand?  Why or why not? "Loss of use" is defined as existing if no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow, with use of a suitable prosthetic appliance.  The examiner should base the opinion on the actual remaining function, such as whether the acts of grasping, manipulation and other related functions remain. 

The examiner should also discuss the effects of the Veteran's disability on his daily activities. 

3.  Readjudicate the claim.  If a determination remains unfavorable, furnish the Veteran and his representative with a supplemental statement of the case and allow the applicable time period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




